NOS. 12-19-00210-CR
                                        12-19-00211-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

 CHARNA MAELEAN SUTTON,                             §       APPEALS FROM THE
 APPELLANT

 V.                                                 §       COUNTY COURT

 THE STATE OF TEXAS,
 APPELLEE                                           §       UPSHUR COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
        A jury convicted Charna Maelean Sutton of driving while license invalid and displaying
wrong, fictitious, altered, or obscured insignia. Appellant appealed.
        To be sufficient to invoke the appellate court’s full jurisdiction, the notice of appeal filed
by an appellant in a criminal case must bear the trial court’s certification of the appellant’s right to
appeal. See TEX. R. APP. P. 25.2(d). The certification should be part of the record when the notice
is filed, but may be added by timely amendment or supplementation. Id. In this case, Appellant’s
notice of appeal does not include the required certification. Nor does the clerk’s record in either
case contain a certification.
       On May 29, 2019, this Court notified Appellant that the clerk’s record failed to contain the
trial court’s certification of Appellant’s right of appeal specifically required by Texas Rule of
Appellate Procedure 25.2(d). The notice warned that, unless a supplemental clerk’s record was
filed with this Court in compliance with Rule 25.2(d), on or before June 10, the appeals would be
referred to the Court for dismissal.
       The deadline for responding to this Court’s notice has expired, and the clerk’s record has
not been amended to show Appellant’s right to appeal in either case. Therefore, the appeals are
dismissed for want of jurisdiction. See TEX. R. APP. P. 43.2(f); see also Nyameteh v. State, No.
12-16-00080-CR, 2016 WL 2766108 (Tex. App.—Tyler May 11, 2016, no pet.) (mem. op., not
designated for publication).
Opinion delivered June 19, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 19, 2019


                                         NO. 12-19-00210-CR


                                 CHARNA MAELEAN SUTTON,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                    Appeal from the County Court
                            of Upshur County, Texas (Tr.Ct.No. 39674)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 19, 2019


                                         NO. 12-19-00211-CR


                                 CHARNA MAELEAN SUTTON,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                    Appeal from the County Court
                            of Upshur County, Texas (Tr.Ct.No. 39675)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.